TO BE PUBLISHED IN THE OFFICIAL REPORTS

                       OFFICE OF THE ATTORNEY GENERAL
                                 State of California

                                    BILL LOCKYER
                                    Attorney General



                                             :
                 OPINION                     :                  No. 98-211
                                             :
                     of                      :                March 1, 1999
                                             :
             BILL LOCKYER                    :
             Attorney General                :
                                             :
         CLAYTON P. ROCHE                    :
         Deputy Attorney General             :
                                             :




         THE HONORABLE WESLEY CHESBRO, MEMBER OF THE
CALIFORNIA STATE SENATE, has requested an opinion on the following questions:

             1.    Does a school district have a duty to disclose information received from
a law enforcement official concerning the presence of a sex offender in its community?

              2.    Does a school district have a duty to disclose information received from
a parent or employee concerning the presence of a sex offender in its community?

               3.     Does a school district have a duty to review CD-ROM information when
it has notice of the presence of a sex offender in its community?

             4.      May a school district disclose information it has received from a law
enforcement official concerning the presence of a sex offender in its community?


                                             1                                       98-211
              5.      May a school official be subject to sanctions when information relating
to a sex offender is improperly used or improperly disclosed?


                                              CONCLUSIONS

               1.    A school district does not have a mandatory duty but may disclose
information received from a law enforcement official concerning the presence of a sex
offender in its community if the information is disclosed in the manner and to the extent
authorized by the law enforcement agency.

              2.    A school district does not have a mandatory duty but may disclose
information received from a parent or employee concerning the presence of a sex offender
in its community; however, the district will not have immunity for disclosing information
that was not obtained from a law enforcement agency.

           3.    A school district does not have a mandatory duty but may review CD-
ROM information when it has notice of the presence of a sex offender in its community.

               4.      A school district may disclose information it has received from a law
enforcement official concerning the presence of a sex offender in its community to protect
students at risk if the dissemination is made in the manner and to the extent authorized by
the law enforcement agency.

              5.      A school official may be subject to sanctions when information relating
to a sex offender is improperly used or improperly disclosed.


                                                 ANALYSIS

              California’s version of what is commonly known as Megan’s Law1 is contained
in sections 290 and 290.4 of the Penal Code.2 Essentially, section 290 requires persons who
have been convicted of specified sex offenses and are no longer incarcerated to be registered


        1
          Following public reaction to the abduction, rape, and murder of seven-year-old Megan Kanka in
1994, New Jersey enacted the Registration and Notification of Release of Certain Offenders Act, commonly
known as “Megan’s Law.” The man who later confessed to Megan’s murder in New Jersey lived across the
street from the Kanka family and, unknown to the community, had twice been convicted of sex offenses
involving young girls. An additional 48 states have followed New Jersey in adopting a form of Megan’s Law.
        2
            All section references herein are to the Penal Code unless otherwise noted.

                                                       2                                          98-211
with the appropriate law enforcement agency where he or she resides or is located.

                When a peace officer “reasonably suspects” that a child or other person may
be “at risk” from a sex offender, a law enforcement agency may release detailed information
it deems relevant and necessary to persons, agencies, or organizations the offender is “likely
to encounter.” These include “[p]ublic and private educational institutions, day care
establishments” and “[o]ther community members at risk.” (§ 290, subd. (m)(1).)

               Besides the registration and disclosure provisions of section 290, additional
protection is provided to the public under the terms of section 290.4. Pursuant to the latter
statute, the Department of Justice (“Department”) must continually compile information
concerning individuals required to register under section 290 and operate a “900” telephone
number that interested parties may call to inquire if a named individual is listed in its
compilation. The Department is also to provide a CD-ROM or similar electronic medium
containing the sex offenders’ registration information to sheriffs’ departments and to
municipal police departments in cities with a population of more than 200,000. The
Department and local law enforcement agencies are to make the CD-ROM or other electronic
information available to the public for viewing with the understanding that “the release of
the information is to allow members of the public to protect themselves and their children
from sex offenders,” and is not obtained to discriminate against or harass any registrant.
(§ 290.4, subd. (a)(4)(A).)

              We are asked five questions concerning the responsibilities of school districts
under the terms of California’s version of Megan’s Law.

       1.      Duty To Disclose Information Received From Law Enforcement Officials

              The first question presented is whether a school district has a duty to disclose
information concerning registered sex offenders which it has received from law enforcement
officials. We conclude that no mandatory duty exists but that a school district may disclose
such information in the manner and to the extent authorized by the law enforcement agency
(§ 290, subds. (m)(3), (n)(4)), and if it does so in good faith, it is immune from civil liability
(§ 290, subd. (p)(2)).


                Looking initially at sections 290 and 290.4, we find that disclosure of
information by law enforcement officials to agencies such as school districts is “to allow
members of the public to protect themselves and their children from sex offenders.” (§ 290,
subd. (m)(5).) Section 290 does not mandate school districts to take any action with respect
to sex offender information provided to them by a law enforcement agency. The statute is
silent in this respect; no statutory duty to disclose is imposed upon school districts.

                                                3                                         98-211
               If a school district believes it advisable to inform those “at risk” of a particular
sex offender’s presence in the community, it may do so. The law contemplates that school
officials will work with law enforcement officials regarding the manner and extent of
disseminating relevant information. However, such decision would be within the sound
discretion of school district officials.

              Looking at other provisions of law, we note that article 1, section 28,
subdivision (c) of the Constitution provides:

               “Right to Safe Schools. All students and staff of primary, elementary, junior
       high and senior high schools have an inalienable right to attend campuses which are
       safe, secure and peaceful.”

This constitutional provision was examined by the court in Clausing v. San Francisco
Unified School Dist. (1990) 221 Cal. App. 3d 1224, 1236-1238:

               “Under article I, section 26, of the California Constitution, all
       provisions of the state Constitution ‘are mandatory and prohibitory, unless by
       express words they are declared to be otherwise.’ Unquestionably, section 28,
       subdivision (c), is mandatory. Thus, all agencies of government are required
       to comply with it, and are prohibited from taking official actions which violate
       it or contravene its provisions. [Citations.]

              “However, it is an entirely different matter to conclude that section 28,
       subdivision (c), is self-executing in the sense that it establishes an affirmative
       duty to act on the part of school districts, provides remedies for its violation,
       or creates a private cause of action for damages.

               “. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       ....

              “As stated in the recent opinion of the Court of Appeal, Third Appellate
       District, in Leger v. Stockton Unified School Dist., supra, 202 Cal. App. 3d
1448, with which we are in agreement, ‘section 28(c) declares a general right
       without specifying any rules for its enforcement. It imposes no express duty
       on anyone to make schools safe. It is wholly devoid of guidelines,
       mechanisms, or procedures from which a damages remedy could be inferred.
       Rather, “‘it merely indicates principles, without laying down rules by means
       of which those principles may be given the force of law.’” [Citation.]’ (Id., at
       p. 1455, fn. omitted.) There is nothing in the legislative history of section 28,
       subdivision (c), to suggest that it was intended to create a civil action for

                                                            4                                                             98-211
       damages or an affirmative duty to insure that schools are free from all risk of
       crime and violence. The right proclaimed in section 28, subdivision (c),
       although inalienable and mandatory, simply establishes the parameters of the
       principle enunciated; the specific means by which it is to be achieved for the
       people of California are left to the Legislature.

              “Thus, we conclude that section 28, subdivision (c), is not self-
       executing, in the sense that it does not provide an independent basis for a
       private right of action for damages. Neither does it impose an express
       affirmative duty on any government agency to guarantee the safety of schools.
       [Citations.]” (Fns. omitted; italics added.)

Accordingly, this constitutional provision does not mandate disclosure of information by
school officials in the described circumstances.

               We have also examined the general provisions of the Education Code (see, e.g.,
§§ 44807, 44808) and find nothing therein that would require a school district to disclose
information it has received from law enforcement officials or anyone else with regard to the
presence of sex offenders in its community. In a long line of cases, the courts have found
no mandatory duty on the part of school districts to take the types of steps necessary to
insure “the physical safety of their students” as is contemplated here. (See Dailey v. Los
Angeles Unified Sch. Dist. (1970) 2 Cal. 3d 741, 747; Wolfe v. Dublin Unified School Dist.
(1997) 56 Cal. App. 4th 126, 129-137; Skinner v. Vacaville Unified School District (1995) 37
Cal. App. 4th 31, 37-43; Clausing v. San Francisco Unified School Dist., supra, 221
Cal.App.3d at 1238-1241; Leger v. Stockton Unified School Dist. (1988) 202 Cal. App. 3d
1448, 1454-1463; Tirpak v. Los Angeles Unified School Dist. (1986) 187 Cal. App. 3d 639,
642-644; Searcy v. Hemet Unified School Dist. (1986) 177 Cal. App. 3d 792, 798-805; Keech
v. Berkeley Unified School Dist. (1984) 162 Cal. App. 3d 464, 468-469; Bartell v. Palos
Verdes Peninsula Sch. Dist. (1978) 83 Cal. App. 3d 492, 499-500; Wright v. Arcadia School
District (1964) 230 Cal. App. 2d 272, 278.)

                We conclude in answer to the first question that a school district does not have
a mandatory duty to disclose information received from a law enforcement official
concerning the presence of a sex offender in its community. It may do so, however, in the
manner and to the extent authorized by the law enforcement agency, and if it does so in good
faith, it is immune from civil liability.

       2.     Duty To Disclose Information Received From Parents or
              Employees

              The second question presented is whether a school district has a duty to

                                               5                                         98-211
disclose information received from a parent or employee regarding the presence of a sex
offender in its community. We conclude that there is no mandatory duty but the district may
disclose the information.

               The reasoning with respect to question one is equally applicable here. No
constitutional provision or statute mandates the disclosure of the subject information by a
school district. Accordingly, whether the school district elects to disclose information
concerning the presence of a sex offender received from a parent or employee lies within the
sound discretion of school officials. The law contemplates that school officials will
cooperate with law enforcement agencies in disseminating relevant information to protect
public safety, especially the safety of the school’s students.

             We conclude in answer to the second question that a school district does not
have a mandatory duty but may disclose information received from a parent or employee
concerning the presence of a sex offender in its community. However, a school district will
have civil immunity only if the information being disclosed was obtained from a law
enforcement agency. (§ 290, subd. (p)(2).)

       3.     Possible Duty To Review CD-ROM Information on Sex
              Offenders

               As noted at the outset, section 290.4 requires the Department to maintain a
continuing compilation of sex offender information on a CD-ROM or other electronic
medium that it distributes to sheriffs’ offices and to police departments of cities with a
population of more than 200,000. We are asked whether a school district is under a duty to
review these CD-ROMs when it has notice of the residence of a sex offender. We conclude
that there is no mandatory duty but a school district may do so.


               Our analysis of the first question is equally applicable to this question as well.
Section 290.4 does not impose a legal duty upon school districts to examine CD-ROM
information. The CD-ROM compilations are to “be used only for law enforcement purposes
and the public safety purposes specified in [section 290.4] and Section 290” and “[a] person
is authorized to use the information disclosed pursuant to this section only to protect a person
at risk.” (§ 290.4, subds. (c), (e)(1).)

               We conclude that a school district does not have a mandatory duty but may
inspect the information compiled on the Department’s CD-ROMs to insure the safety of its
students. The law contemplates that school officials will work with law enforcement
agencies in protecting the public, particularly the safety of their students.


                                               6                                         98-211
       4.     Disclosure of Information on Sex Offenders Received From
              Law Enforcement Officials

              The fourth question presented is whether a school district may disclose
information it has received from law enforcement officials concerning the presence of a
registered sex offender in its community. We conclude that a school district may do so.

               Law enforcement agencies may, pursuant to section 290, subdivision (m),
disclose specified facts about serious sex offenders when the agency has determined that a
child or other person may be at risk from the sex offender, if the agency finds the information
is relevant and necessary to protect the public. When a law enforcement agency makes such
a disclosure to a school or school district, it may authorize the school or school district
receiving the information to disclose the information to additional persons. The agency is
required to determine whether further disclosure by the school or school district meets the
requirements of section 290, subdivision (m)(1) [reasonable suspicion that the information
is needed to protect a person at risk]. The law enforcement agency is then required to
identify the appropriate scope of further disclosure. (§ 290, subd. (m)(2).) The school or
school district may disclose the information provided by the law enforcement agency in the
manner and to the extent authorized by the agency. (§ 290, subd. (m)(3).)

             When a law enforcement agency has made a disclosure about a high-risk sex
offender to a school or school district, the school or school district may disclose that
information to others in the manner and to the extent authorized by the law enforcement
agency. (§ 290, subd. (n)(4).)

              Any public or private educational institution, or employee thereof, which in
good faith disseminates information provided by a law enforcement agency or employee of
the agency, when the information provided is disseminated as authorized by the law
enforcement agency, is immune from civil liability. (§ 290, subd. (p)(2).)

              We conclude that a school district may disclose information it has received
from law enforcement officials concerning the presence of a registered sex offender in its
community to protect students at risk if the dissemination is made in the manner and to the
extent authorized by the law enforcement agency.

       5.     Improper Disclosure of Information

              The final question presented is whether a school official may be subject to
sanctions when information relating to a sex offender is improperly used or improperly
disclosed by him or her. We conclude that such official may be subject to sanctions.


                                              7                                         98-211
              Subdivision (q) of section 290 provides:

              “Any person who uses information disclosed pursuant to this section to
       commit a felony shall be punished, in addition and consecutive to any other
       punishment, by a five-year term of imprisonment in the state prison. Any
       person who uses information disclosed pursuant to this section to commit a
       misdemeanor shall be subject to, in addition to any other penalty or fine
       imposed, a fine of not less than five hundred dollars ($500) and not more than
       one thousand dollars ($1,000).”

Section 290.4 provides in relevant part:

              “. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       ....

              “(b)(1) Any person who uses information disclosed pursuant to this
       section to commit a felony shall be punished, in addition and consecutive to,
       any other punishment, by a five-year term of imprisonment in the state prison.

              “(2) Any person who, without authorization, uses information disclosed
       pursuant to this section to commit a misdemeanor shall be subject to, in
       addition to any other penalty or fine imposed, a fine of not less than five
       hundred dollars ($500) and not more that one thousand dollars ($1,000).

              “(c) The record of the compilation of offender information on each CD-
       ROM or other electronic medium distributed pursuant to this section shall be
       used only for law enforcement purposes and the public safety purposes
       specified in this section and Section 290. This record shall not be distributed
       or removed from the custody of the law enforcement agency that is authorized
       to retain it. Information obtained from this record shall be disclosed to a
       member of the public only as provided in this section or Section 290, or any
       other statute expressly authorizing it.

              “Any person who copies, distributes, discloses, or receives this record
       or information from it, except as authorized by law, is guilty of a
       misdemeanor, punishable by; imprisonment in a county jail not to exceed six
       months or by a fine not exceeding one thousand dollars ($1,000), or by both
       that imprisonment and fine. This subdivision shall not apply to a law
       enforcement officer who makes a copy as part of his or her official duties in
       the course of a criminal investigation, court case, or as otherwise authorized
       by subdivision (n) of Section 290. This subdivision shall not prohibit copying

                                                           8                                                             98-211
       information by handwriting.

                “. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       ....

               “(e)(1) A person is authorized to use information disclosed pursuant to
       this section only to protect a person at risk.

                “. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       ....

               “(3)(A) Any use of information disclosed pursuant to this section for
       purposes of other than those provided by paragraph (1) of subdivision (e) or
       in violation of paragraph (2) of subdivision (e) shall make the user liable for
       the actual damages, and any amount that may be determined by a jury or a
       court sitting without a jury, not exceeding three times the amount of actual
       damage, and not less than two hundred fifty dollars ($250), and attorney’s
       fees, exemplary damages, or a civil penalty not exceeding twenty-five
       thousand dollars ($25,000).

                “. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       . . .”

                 Accordingly, we conclude in answer to the fifth question that a school official
may be subject to sanctions when information relating to a sex offender is improperly used
or improperly disclosed by him or her. However, when information disclosed by a law
enforcement agency to the school official is disclosed to third parties in the manner and to
the extent authorized by the law enforcement agency, the school official is immune from
civil liability. (§ 290, subd. (p)(2).)

                                                        *****




                                                             9                                                             98-211